Citation Nr: 9920649	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-10 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1965 
to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which, in part, denied the 
veteran's claim for an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

The Board notes that the veteran initially filed an appeal of 
the RO's denial of his claims for individual unemployability 
and service connection for bilateral hearing loss.  However, 
in his September 1998 hearing testimony, the veteran 
indicated that he no longer wished to pursue an appeal of 
those issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's PTSD is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.



CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, it 
is noted that the veteran's claim alleges an increase in 
severity of the service-connected disability, and is 
therefore a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
Board is satisfied that the record contains all evidence 
necessary for an equitable disposition of this appeal, and 
that the RO has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1 (1998).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran served in Vietnam in a combat capacity. He was 
granted service connection for PTSD in October 1996, 
evaluated as 30 percent disabling.  He filed a claim for an 
increased evaluation in October 1997.  A VA psychiatric 
examination was performed in January 1998.  The veteran noted 
his symptoms to include depression feelings brought on by 
frustration that lasts from two hours to one day.  He stated 
that he is easily fatigued and needs to nap every day.  He 
stated that he argues about small things, that he is 
forgetful, and misplaces things.  He complained of a headache 
at the back of his neck occurring every day for several 
hours, accompanied by backaches and tightness of his chest.  
He stated that he gets tremulous or shaky when he gets upset.  
He complained of insomnia, stating that he sleeps 4-5 hours 
per night with restless sleep.  He described himself as 
overly alert and unable to tolerate someone being behind him.  
He complained of frequent constipation.  He described having 
attacks of frustration and panic attacks.  His heart will 
race and he loses control.  He said he has always had 
difficulty coping with changes.  People have told him that he 
is stubborn and a perfectionist.

The veteran also described a variety of disturbing and 
intrusive memories.  These included memories of an incident 
where his friend threw himself on a grenade and was killed.  
Another time, a friend's arm was severed by a bomb and the 
veteran held his friend's arteries, trying to staunch the 
blood, but the friend died.  During that same incident 13 men 
he knew died in one bomb explosion.  The veteran stated that 
events in his memory are just as clear as they were at the 
time they occurred.  He said he has intrusive recollection of 
these events about once a week.  He stated he has flashbacks 
about every 3-6 months, and these are distressing.  He 
described avoiding movies, fireworks, and that he no longer 
hunts.  He stated that he does enjoy life and people, has a 
relationship with one friend and his family.  He stated he 
finds it difficult to be around crowds, and has increased 
startle response.

The veteran said during the examination that he has 
occasional suicidal thoughts, but no plans.  He denied 
homicidal thoughts and plans, paranoia, and hallucinations.  
However he said did sometimes feel as if there was someone 
behind him, lurking around or watching him.  

On objective examination, the veteran appeared sociable, 
calm, in no apparent distress, well-groomed and made good eye 
contact.  He was normoactive other than hobbling and weakness 
while walking.  He used a cane.  He had neutral mood and full 
affect.  He spoke with normal rate and rhythm.  He had 
excellent knowledge of details about his life.  He was 
intellectually pleasant.  He performed well on all cognitive 
tests given.  His remote and recent memories were excellent.  
He was diagnosed with PTSD, obsessive/compulsive personality 
disorder and multiple medical problems including multiple 
sclerosis.  He was noted to be suffering a very substantial 
stress from frustration and weakness associated with his 
multiple sclerosis.  His stress rating was 5.  The multiple 
sclerosis was highly frustrating to him and made him unable 
to work.  His Global Assessment of Functioning score was 57.

Because the veteran filed his claim for an increased 
evaluation after November 7, 1996, the effective date of 
current criteria for psychiatric conditions, the former 
regulations are inapplicable.  Current regulations provide 
for psychiatric conditions to be evaluated as follows:  a 100 
percent evaluation where the veteran experiences total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is granted in cases involving occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation is given in cases of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is granted in cases 
involving occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (1998).

The veteran has received private medical treatment for his 
various disabilities.  A September 1997 statement from Dr. 
Kitty Gish states that she has treated the veteran for 2 1/2 
years, and that the veteran had, on numerous occasions, 
complained of anxiety and frequent nightmares.  Dr. Gish 
states that the veteran gets upset at loud noises and does 
not like being in crowds, that he has flashbacks, and 
difficulty concentrating.  According to the statement, the 
veteran's anxiety has contributed to his marital 
difficulties.  Dr. Gish felt that the veteran was certainly 
disabled, with his PTSD a significant contributing factor.  A 
second letter from Dr. Gish, dated in September 1998, is also 
of record.  That letter essentially repeats the statements of 
the previous letter.

The veteran obtains primary care at the Prestonburg VA 
Primary Care Center.  The record contains a statement of the 
veteran's primary physician, which indicates that the veteran 
is treated for several medical conditions, including PTSD.  
According to physician, the veteran has exhibited worsening 
of his PTSD symptoms.  The veteran complains of heightened 
startle response, anxiety attacks, poor initial sleep with 
early morning awakening, flashbacks of Vietnam War 
experience, concentration difficulty, agoraphobia, and 
frequent severe headaches.  The veteran was taking Trazadone 
for disturbed sleep pattern and depression, Ativan for 
anxiety and Motrin for headache.  In the physician's opinion, 
the veteran has significant impairment due to PTSD.  Due to 
his combined medical conditions, he is totally and 
permanently impaired from all forms of gainful employment.

Based on medical evidence and the principle that where two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation, the 
veteran is entitled to an evaluation of 50 percent.  
38 C.F.R. § 4.7 (1998).  The veteran appears to have 
substantial mood disturbance and fairly frequent intrusive 
thoughts, nightmares and difficulty sleeping.  He therefore 
meets some of the criteria for a 50 percent evaluation.  
However, a higher evaluation of 70 percent is not warranted 
at this time.  The veteran does not exhibit symptoms such as 
suicidal ideation, obsessional rituals, obscure speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or inability to establish and maintain effective 
relationships, which would indicate a 70 percent evaluation.  
Although the veteran is unable to work, his total disability 
is primarily attributable to his multiple sclerosis, and not 
to his PTSD symptoms.


ORDER

An evaluation of 50 percent for PTSD is granted, subject to 
the governing regulations concerning the payment of monetary 
benefits.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals


 

